Citation Nr: 1706234	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  01-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for any acquired psychiatric disorder, claimed as anxiety, posttraumatic stress disorder (PTSD), mood disorder and depression, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active service from January 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim on appeal.  

In August 2002, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the file.  

The Board reopened and remanded the claim in June 2003.  It was again remanded in November 2003.  By a decision of December 2005, the Board denied the Veteran's claim.  Subsequently, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2007, the Court granted a Joint Motion to Remand this appeal to the Board pursuant to 38 U.S.C.A. § 7252(a) (West 2014).  

The Board remanded the claim again in September 2007, May 2014 and April 2016 for further development.  

With respect to the Veteran's service connection claim for a nervous disorder, claimed as PTSD and anxiety, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition to a diagnosis of PTSD and anxiety, the record notes that the Veteran has also been diagnosed with a mood disorder, and depression.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to a nervous disorder, claimed as anxiety and PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such the Veteran's claim has been recharacterized on the title page of this decision.  


FINDINGS OF FACT

An acquired psychiatric disorder, including anxiety, mood disorder, depression, and PTSD, is not of service onset or otherwise related thereto; competent evidence does not show any relationship between or aggravation of any current psychiatric disorder and a service-connected disability.  


CONCLUSION OF LAW

An acquired psychiatric disorder, also claimed as anxiety, mood disorder, PTSD or depression, was not incurred or aggravated by active service, nor is an acquired psychiatric disorder proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2016), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

The Board finds that VA's duties to the Veteran under the VCAA have been fulfilled.  In this regard, the record shows that the Appeals Management Center (AMC) sent VCAA notice in March 2004.  The original RO decision that is the subject of this appeal was in September 2000, which was before the enactment of VCAA.  VA could not have informed the Veteran of law that did not yet exist.  In Pelegrini v. Principi, the Court also made it clear that where, as in this case, notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO decision had already occurred.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Also see VAOPGCPREC 7-2004.  The VCAA notice sent in March 2004 complied with all requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that it: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; (3) informs the claimant about the information and evidence the claimant is expected to provide; and (4) requests or tells the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)."  In this case, the March 2004 letter from the AMC provided the Veteran with notice which included all four elements.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained all indicated medical records available or expended reasonable efforts to do so.  Moreover, VA General Counsel held that section 5103(a) does not require VA to seek evidence from a claimant other than that identified by VA as necessary to substantiate the claim.  See VAOPGCPREC 1-2004.  After receiving the VCAA notice, the Veteran asserted in May 2004 that he had nothing else to submit and he has exhausted all means of obtaining old and any new information concerning his claim.  After later remands, additional private records were obtained.  VA records for the period January 2014 through July 2016 include only VA compensation examinations which addressed the nature and etiology of the Veteran's acquired psychiatric disorder.  No other VA records exist.  The mental health evaluations and medical opinions are adequate for rating purposes; there is sufficient medical evidence of record to make a decision on the claim on appeal.  These later compensation examinations and opinions relate specifically to secondary service connection on the basis of a psychiatric disorder being aggravated by a service-connected disability.  As such, there is no duty to provide another examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in August 2002 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that, in the circumstances of the Veteran's claim, any additional development or notification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, such adherence  would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the Veteran in substantiating his claim, the VCAA does not apply).  The Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled to the extent possible with regard to this claim.  Thus, no additional assistance or notification to the Veteran is required based on the facts of the instant case, there has been no prejudice to the Veteran that would warrant a remand, and his procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran claims that service connection is warranted for an acquired psychiatric disorder based upon service incurrence, or in the alternative, as secondary to a service-connected disability or based on secondary aggravation by a service-connected disability.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a chronic disease in service, a combination of manifestations must be shown that is sufficient to identify the disease entity and there must be sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a psychosis may be presumed when it is manifested to a degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Aggravation of a nonservice-connected disability may also be compensated if proximately due to, or the result of, service-connected disease or injury; under those circumstances, a claimant will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Although the Veteran was previously notified of what was needed for a secondary service connection claim, the claim for service connection for an acquired psychiatric disorder has been pending prior to the regulatory changes made to 
38 C.F.R. § 3.310 in October 2006.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Nonetheless, because this claim was pending before the regulatory change was made (December 2004), the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (which provides for the diagnosis of mental disorder in accordance with the American Psychiatric Association:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th Ed.); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to this combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: If a claimed stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When, after consideration of all evidence and material of record in a case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, which includes: his service treatment records, his contentions, Board and regional office hearing transcripts, the Veteran's written statements, the VA Form-9, and briefs; VA records for treatment from 1980, various private treatment records/reports, and VA examination reports.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The evidence presents a number of psychiatric diagnoses and the Veteran asserts theories of entitlement, including direct and secondary service connection, presumptive service connection, as well as service connection through secondary aggravation.  A review of the record indicates that service connection for an acquired psychiatric disorder is not warranted under any of the bases presented.  

Initially, the Board addresses the theory of direct service connection.  Contrary to the Veteran's assertion that his acquired psychiatric disorder began in service, there is nothing in his service treatment records to establish that his symptoms began before his discharge in January 1978.  Service treatment records, including an October 1977 examination that the Veteran underwent for release from active duty, are negative for any findings attributed to a nervous disorder or any other psychiatric disability.  The Veteran confirms through his hearing testimony from July 1979 that no one ever mentioned his nerves while undergoing treatment in service and he never saw a psychiatrist while in service.  (RO Transcript (T.) at p. 8.)  Treatment records are devoid of any complaints of nervousness, panic, or anxiety, which the VA examiner recognized during a compensation examination in 1992.  The Board also notes that approximately ten months elapsed after separation from service before the Veteran claimed to have a nervous condition, which culminated in his first diagnosis of anxiety neurosis at a VA compensation examination in January 1979. 

Medical opinions conflict over whether the symptoms of a psychiatric disorder existed in service.  M.G.F., D.O., in a January 2001 medical opinion, asserts that, within a reasonable degree of medical certainty, a chronic anxiety disorder did begin in service.  He also asserts, within a reasonable degree of medical certainty, that PTSD, if present, began in service.  The Board finds Dr. F's statements are entitled to very little probative weight.  In this regard, the Board notes that Dr. F. could only attest to treating the Veteran since the early 1990's.  As the Veteran's Travel Board testimony indicated, his access to medical records prior to his treatment of the Veteran was nonexistent, i.e. he only reviewed the Veteran's "biography" and rating decisions dated after 2001.  (Board Transcript (B.T.) at pp. 17-18)  The clinician who performed the compensation examination in October 2004, however, noted that he reviewed the Veteran's claims folder in detail, which would encompass not only the Veteran's diary and post-2001 rating decisions, but also the Veteran's service treatment records, VA inpatient and outpatient treatment records, reports from other private medical providers, and previous compensation examination reports spanning over 20 years.  Regarding Dr. F's opinions, the October 2004 VA examiner delineates in great detail how Dr. F. contradicts himself and provides opinions that do not support the Veteran's claims.  For example, Dr. F. states that he has been treating the Veteran for anxiety and irritable bowel syndrome (IBS); he then opines that the Veteran's anxiety is related to gastrointestinal complaints.  The implication is that the anxiety is related to the IBS.  The VA examiner points out that IBS is a nonservice-connected disorder.  Based on the VA examiner's access to the Veteran's contemporaneous records in service and beyond, and his convincing critique of Dr. F's opinions, the Board finds the October 2004 VA examiner's opinion regarding service connection to be of greater probative value.  

Although the Veteran's diagnosis of a psychiatric disorder has been an evolving one, the October 2004 VA examiner confirmed a diagnosis of a panic disorder without agoraphobia as the probable diagnosis.  This diagnosis first emerged as a result of a compensation examination in May 1992 and was repeated in June 1995.  The October 2004 VA examiner concluded that there was no evidence that the Veteran reported anxiety-related symptoms during service and his first post-service examination indicated only mild adjustment related problems.  Consequently, his diagnosis of a probable panic disorder also included the opinion that it is unrelated to service.  

The evidence also indicates that the Veteran does not have a current disability of PTSD that is directly related to service.  The medical evidence also conflicts on this issue.  Only one diagnosis of PTSD is of record.  It arises from an evaluation done in January 2001, by A.C.S., a licensed psychologist.  After administering a Minnesota Multiphasic Personality Inventory-II and a Mississippi Scale for Combat Related PTSD, Mr. S. concluded that the Veteran had PTSD.  The Court noted that where "there has been an 'unequivocal' diagnosis of PTSD by mental health professionals, the adjudicators must presume that the diagnosis was made in accordance with the applicable DSM criteria as to both adequacy of symptomatology and sufficiency of the stressor (or stressors)" in Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  This presumption that the diagnosis complies with DSM criteria is rebuttable.  Notably, the October 2004 VA examiner emphatically disagrees with Mr. S's diagnosis.  He concludes that PTSD is definitively ruled out, a conclusion which he based primarily on the Veteran failing to meet criterion A (a traumatic/life threatening event).  Here, the Veteran had no overseas service.  Therefore, the hostile military or terrorist activity provision doesn't apply in this case.

The sufficiency of a stressor is now a clinical determination for the examining mental health professional.  Id. at 153 (1997) (Nebeker, Chief Judge, concurring by way of synopsis).  A comparison of Mr. S's evaluation and that of the October 2004 VA examiner's indicates that Mr. S did not fully explore the Veteran's claimed stressors in detail.  Rather, he reported quite broadly that the Veteran had "past trauma while in his military experience as he pertains to the adjustment of military life and 'boot camp' and continued military experience under pressures for which he had difficulty in adjustment."  It is impossible to verify that the criteria for PTSD were met from this summary.  Moreover, there is no indication that Mr. S. had access to the Veteran's diary or any of the statements regarding his purported stressors, such as his dealings with an inservice "gunnery sergeant".  In fact, the Veteran's diary and his service treatment records showed findings indicative of an exemplary soldier with high levels of meritorious evaluations throughout his service.  His one incident dealing with a gunnery sergeant shortly before discharge did not show any evidence of psychiatric disorder, only a difference between the two which the Veteran maintained that the gunnery sergeant did not like him.  The issue was resolved and the Veteran was discharged a few months later, as was previously scheduled.  The October 2004 VA examiner's testing of the Veteran indicated "outright symptom fabrication and exaggeration."  In this regard, he notes that the Veteran's score exceeded the cutoff for combat veterans and his score on the Impact of Events Scale Revised would be considered "excessively high" for a combat veteran.  The Veteran's service records reflect no combat service.  He also notes the Veteran's high degree of functioning being inconsistent with his report of severe symptomatology.  Consequently, the Board concludes that the October 2004 VA examiner's evaluation (which was indicative of malingering) of the Veteran and his opinion with regard to the existence of PTSD are entitled to great probative weight, while Mr. S.'s diagnosis is lacking in credibility.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.")  The diagnostic impression of the VA examiner was probable benzodiazepine dependence and probable panic disorder, unrelated to military service.  These findings were also indicative of the same diagnoses in the Veteran's August 2010 and January 2014 VA examinations.  Accordingly, Dr. F's statement that if the Veteran has PTSD, it is related to service, is entitled to no probative weight.  

The Board concludes that no chronic disease presumption of service connection is warranted, as psychoses are the only types of psychiatric disorders entitled to a presumptive service connection when arising within the applicable time limit.  38 C.F.R. §§ 3.307, 3.309.  See also Dorland's Illustrated Medical Dictionary (29th Edition, W.B. Saunders Company, 2000) (psychosis is defined as "a mental disorder characterized as gross impairment in reality testing evidenced by delusions, hallucinations, markedly incoherent speech, or disorganized and agitated behavior, usually without apparent awareness of the patient of the incomprehensibility of his behavior; called psychotic disorder in DSM-IV").  The Veteran's evolving diagnoses such as anxiety disorder, mood disorder, and depression, according to the DSM-IV, are not psychotic disorders.  

The last theory of entitlement is based on aggravation by service-connected duodenal ulcer with a hiatal hernia.  R.G.B., M.D. indicated in January 1995 that the Veteran's anxiety and ulcer disease were "obviously" intertwined and that each exacerbated the other.  The October 2004 VA examiner comes to the opposite conclusion, in that he states there is no indication that any anxiety disorder that may exist is either a function of the Veteran's military service or was aggravated thereby, including his duodenal ulcer with hiatal hernia.  Upon review of Dr. B's opinion, the Board notes that it consists of two short paragraphs.  There is no indication whatsoever that Dr. B had any access to the Veteran's treatment records other than those he generated in January 1990 and June 1994, on the two occasions the Veteran presented to him for treatment.  As noted earlier, the October 2004 VA examiner stated his review of the Veteran's entire claims file.  His report goes into great detail of clinical findings over a 20-year span, as well as his own findings, culminating in 15 pages of history, clinical findings, and medical analysis.  Based on the in-depth approach of the VA examiner, the Board finds his opinion to warrant greater probative value.  

Furthermore, based on the Board's April 2016 remand, a medical opinion was requested, asking whether any psychiatric disorder was least as likely as not aggravated by the Veteran's service-connected duodenal ulcer with hiatal hernia.  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

With respect to Wallin element (1), the record shows that the Veteran has been diagnosed with psychiatric diagnoses, to include panic disorder, depression, and anxiety disorder.  As to Wallin element (2), service connection has been established for duodenal ulcer with hiatal hernia.  It is claimed that the Veteran's service-connected duodenal ulcer with hiatal hernia are the cause (aggravation) of his various diagnosed psychiatric disorders.   

However, as to Wallin element (3), the preponderance of the evidence is against a finding that the Veteran's claimed psychiatric disorders are related to service-connected duodenal ulcer or hiatal hernia.  Although it is not clear from the record when or whether the Veteran has PTSD, anxiety, depression, panic disorder or other acquired psychiatric disorder, it is clear it was not before 1990, and after service discharge.  

In an August 2016 VA medical opinion, the examiner stated that relevant scientific literature does not support the claim that psychiatric disorders of any kind are aggravated by hiatal hernia.  Using a data base of peer-reviewed research articles, the examiner was unable to find any relevant research that suggests a relationship between hiatal hernia and any psychiatric disorders.  Therefore, it is less likely than not that hiatal hernia aggravated any psychiatric problem in the Veteran's history, including unspecified depressive disorder, adjustment disorder, anxiety state, unspecified, episodic mood disorder, or panic disorder without agoraphobia.  

Moreover, relevant scientific literature does not support the claim that psychiatric disorders of any kind are aggravated by duodenal ulcers.  While there appears to be a correlation between psychological factors and ulcers, psychological behaviors/traits/symptoms are implicated as (but not proven to be) factors that contribute to ulcers, not the other way around.  As per Jones (2006), "A conservative application of available data would suggest that psychosocial factors play a significant role in symptom perception and reporting in patients with dyspeptic symptoms and may play a role in ulcer formation.  Therefore, it is less likely than not that duodenal ulcer aggravated any psychiatric problem in the Veteran's history, or aforementioned diagnoses.  Jones, M.P. (2006).  The Role of psychosocial factors in peptic ulcer disease: beyond Helicobacter pylori and NSAIDs. Journal of Psychosomatic Research, 60, 407-12.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  

Clearly, the medical opinion of a physician outweighs that of the Veteran on this matter.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).  

Thus, as a nexus between the Veteran's claimed acquired psychiatric disorders and his service-connected duodenal ulcer and hiatal hernia have not been established, either through medical evidence or the Veteran's statements, Wallin element (3), medical nexus, has not been satisfied, and the claim fails on this basis.  

In summary, the Board concludes that the preponderance of the evidence is against entitlement to service connection for any acquired psychiatric disorder, claimed as anxiety, PTSD, mood disorder and depression, to include as secondary to service-connected duodenal ulcer with hiatal hernia disability, directly, on a secondary basis, and by secondary aggravation; accordingly, the benefit of the doubt doctrine is not for application with regard to the claim and service connection is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for an acquired psychiatric disorder, claimed as anxiety, PTSD, mood disorder and depression, to include as secondary to service connected duodenal ulcer with hiatal hernia, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


